Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	In response to the ‘Patent Board Decision’ mailed on 08/23/2021, present application is being reopened under the Director’s permission. Previous 35 USC 103 (“Chang in view of Miller and further in view of Wallis”) has been withdrawn. Discussion about possible reopening of prosecution due to very rare circumstance has been made prior with attorney of record Michael Anderson (Reg. 74,659) on February 3rd, 2022 (More detail in the interview summary attached).

Claim Objections
Claim 6 is objected to because of the following informalities:  Claim 6 recites, “the custom information”. There is lack of antecedent basis. For purpose of prior art examination, Examiner assumes claim 6 is dependent on claim 5 similar to how claims 14-15 are set up.  Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1, 10, and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 15 of copending Application No. 16/584,568.  

Claim 1 of present application
Claim 1 of 16/584,568
A data summary system comprising: at least one user device including at least one user device processor and at least one user device non-transitory computer readable medium; at least one system server including at least one system processor and at least one system non-transitory computer readable medium; a communication link that operatively connects the at least one user device and the at least one system server; program instructions stored on at least one of the at least one system nontransitory computer readable medium and the at least one user device non-transitory computer readable medium;
user device coupled to a communication link, the user device comprising: a user device memory configured to store program instructions; and a user device processor configured to execute the program instructions, which, when executed, cause the user device processor to:… send a first data set to a system server via the communication link…
and a unique identifier selection box displayed on the user device only after text has been selected, the unique identifier selection box comprising a plurality of unique identifiers, wherein the program instructions being executable by at least one of the at least one system processor and the at least one user device processor that, when executed, cause the data summary system to perform steps of:
display a unique identifier selection box in response to the selection of the user-identified information, the unique identifier selection box including a plurality of unique identifiers;
receiving a dataset, the dataset including user-identified information, unique identifiers that have been selected from the plurality of unique identifiers of the unique identifier selection box and that are associated with the user-identified information, and a user identifier; storing the user-identified information and the selected unique identifiers;
detect selection of a unique identifier from the unique identifier selection box, the unique identifier being a category related to legal research; associate the user-identified information with the unique identifier in response to the selection of the unique identifier; send a first data set to a system server via the communication link, the first data set including a user identifier, the user-
automatically generating a summary including the user-identified information and a listing of each of the selected unique identifiers that are associated with the user-identified information
generate the summary from the first data set; receive the summary from the system server via the communication link in response to the request, the summary including the unique identifier and the user-identified information; and display the summary.
wherein each of the plurality of unique identifiers comprises a respective topic or category associated with legal research.
detect selection of a unique identifier from the unique identifier selection box, the unique identifier being a category related to legal research;


Although the claims are not identical, they are not patentable distinct from each other because they are substantially similar in scope and they use the similar limitations to produce the same end result. Claim 1 of ‘568 does not appear to disclose system server including processor and memory, however, these are merely inherent feature of general-purpose computers. Claims 10 and 19 are rejected under similar rationale.

This is a provisional nonstatutory double patenting rejection.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Carreno-Fuentes (US 20140143661 A1), hereinafter “Fuentes” in view of Hershowitz (US 20110289105 A1)


In regards to claim 1, Fuentes teaches, A data summary system comprising: (See Abstract, One or more documents are opened for extraction. An interface is provided to create a label and thereupon label a portion of the document. The created label is stored, fig. 3, Extraction Plan View containing summarized view of portion of document that is extracted)
at least one user device including at least one user device processor and at least one user device non-transitory computer readable medium; at least one system server including at least one system processor and at least one system non-transitory computer readable medium; a communication link that operatively connects the at least one user device and the at least one system server; program instructions stored on at least one of the at least one system nontransitory computer readable medium and the at least one user device non-transitory computer readable medium; and (See fig. 13, paragraph 27, FIGS. 1-11 can be performed or utilized by way of a processing unit or units and system memory such as those indicated, respectively, at 16' and 28' in FIG. 13, whether on a server computer, a client computer, a node computer in a distributed network, or any combination thereof…paragraph 59, a computer readable storage medium may be any tangible medium that can contain, or store, a program for use by, or in connection with, an instruction execution system, apparatus, or device…paragraph 50, there is a computer system/server 12', which is operational with numerous other general purpose or special purpose computing system environments or configurations. Examples of well-known computing systems, environments, and/or 
a unique identifier selection box displayed on the user device only after text has been selected, the unique identifier selection box comprising a plurality of unique identifiers, wherein the program instructions being executable by at least one of the at least one system processor and the at least one user device processor that, when executed, cause the data summary system to perform steps of: (See fig. 13, paragraphs 27, 50-52, 59, processor executing instructions. Also see figs. 6-7 and paragraphs 36-37, the user may do this by going to text editor 631 and highlighting selected text, and then right-clicking to access options such as "label example as . . . " and/or "add example with new label". Labeled examples (snippets) are then recorded (i.e., stored) in the extraction plan 633 (step 2a(2)). Claimed “unique identifier” is equivalent to label in Fuentes (i.e. fig. 7, “QuarterlyRevenueByMarket”, “Market”, “Amount”). Further looking at tutorial description in left side of figs. 6-7, it is evidently clear that box only appears when the text has been highlighted or selected. The tutorial description in the figure states, “From the open document(s), select example text snippets that you want to extract. To label an example, right click the selected text and choose ‘Add Example with New Label’ or ‘Label Example As’”. Given that box only contains two options that corresponds to what to do with the selected text, it would not make sense to have the box being able to be viewed when no text has been selected. Lastly, Fuentes’s 
receiving a dataset, the dataset including user-identified information, unique identifiers that have been selected from the plurality of unique identifiers of the unique identifier selection box and that are associated with the user-identified information…; storing the user-identified information and the selected unique identifiers; and  (See fig. 6, paragraph 36, Labeled examples (snippets) are then recorded (i.e., stored) in the extraction plan 633 (step 2a(2)). Such recording or storage can take any of a variety of forms in accordance with embodiments of the invention; in the present illustrative example, such recording/storage is carried out with respect to a hierarchy of memory-based folders or nodes as shown (by way of illustrative example) in the field constituted by extraction plan 633 in FIG. 6. Specifically looking at right side (Extraction Plan View) of fig. 3, 6-7, dataset is received containing user-identified information (e.g. extracted highlighted texts from text editor 331), unique identifiers that have been selected from the plurality of unique identifiers associated with the user-identified information (e.g. extracted texts are displayed under each selected labels (“QuarterlyRevenueByMarket”, “Market”, “Amount”).
automatically generating a summary including the user-identified information and a listing of each of the selected unique identifiers that are associated with the user-identified information, (Specifically looking at right side (Extraction Plan View (claimed summary)) of fig. 3, 6-7, dataset is received containing user-identified information (e.g. extracted highlighted texts from text editor 331), unique identifiers that have been selected by user from the plurality of unique identifiers associated with the user-
wherein each of the plurality of unique identifiers comprises a respective topic or category …. (See fig. 6, (e.g. extracted texts are displayed under each selected labels (“QuarterlyRevenueByMarket”, “Market”, “Amount”). Also see paragraph 1, IE has emerged as a critical building block in a wide range of enterprise applications, including financial risk analysis, social media analytics and regulatory compliance. )
Fuentes does not teach, receiving a dataset, the dataset including…a user identifier as well as “legal research” labels/unique identifiers specifically. 
However, Hershowitz further teaches, receiving a dataset, the dataset including…a user identifier (See fig. 1, paragraphs 61, 135, The Quote Bundles can be stored in the Quote Bundle database 130 and can be associated with one or more users. The Legal Knowledge system 106 can be configured such that a reference to the Quote Bundle in the Quote Bundle database 130 is stored in the user profile in the user database 122.
unique identifiers comprises … associated with legal research (See paragraphs 133, the Legal Knowledge system 106 can automatically assign a Quote Bundle a name. For example, the Legal Knowledge system 106 can assign a name based on the first quotation added to the Quote Bundle…fig. 20, paragraph 148, “Campaign Finance” legal research label. Also see abstract) 
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the data summary system of 


In regards to claim 2, Fuentes-Hershowitz teaches the data summary system of claim 1.
Fuentes does not specifically teach, wherein the step of storing includes storing the user-identified information and the unique identifier in a user profile based on the user identifier.
Hershowitz further teaches, wherein the step of storing includes storing the user-identified information and the unique identifier in a user profile based on the user identifier. (See Hershowitz fig. 1, paragraphs 61, 135, The Quote Bundles can be stored in the Quote Bundle database 130 and can be associated with one or more users. The Legal Knowledge system 106 can be configured such that a reference to the Quote Bundle in the Quote Bundle database 130 is stored in the user profile in the user database 122.)
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the data summary system of Fuentes to further include user profile taught by Hershowitz because associating user selected data (specifically, quote from document) with user profile grants user unique ownership of the selected data (i.e. collection of quotes). Such linkage allows user to back track previously created data, and create opportunity for user to provide access 


In regards to claim 3, Fuentes-Hershowitz teaches the data summary system of claim 1.
Fuentes does not specifically teach, wherein the program instructions, when executed, further cause the data summary system to perform a step of: linking the source document and the user-identified information
However, Hershowitz further teaches, wherein the program instructions, when executed, further cause the data summary system to perform a step of: linking the source document and the user-identified information. (See Hershowitz paragraph 13, if a quotation is selected from a legal document, the document information, page number(s) and paragraphs, sentence or word-level location information can be associated with the quotation…paragraph 63, the citation information can be stored as a reference to the document in another database or storage location, along with the specific page number(s) for the quote…paragraph 121, Since each document is processed and standardized prior to its addition to the legal database 120, the Legal Knowledge system can identify the document information as well as the specific page(s) associated with the quotation…paragraph 122, the Legal Knowledge system 106 may be able to match the quotation with documents contained in one or more databases)
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the data summary system of 


In regards to claim 4, Fuentes-Hershowitz teaches the data summary system of claim 1, wherein the plurality of unique identifiers includes predefined unique identifiers. (Claim is silent with respect to what exactly constitutes unique identifiers being “predefined”. See Fuentes fig. 7, during display of box after selection of text, predefined unique identifiers (e.g. Quarter, Market, Amount) are displayed for selection)

In regards to claim 5, Fuentes-Hershowitz teaches the data summary system of claim 1, 
Fuentes does not specifically teach, wherein the program instructions, when executed, further cause the data summary system to perform steps of: receiving custom information input by a user under a selected unique identifier of the plurality of unique identifiers; and storing the custom information in the user profile
However, Hershowitz further teaches, wherein the program instructions, when executed, further cause the data summary system to perform steps of: receiving custom information input by a user under a selected unique identifier of the plurality of unique identifiers; and storing the custom information in the user profile. (See Hershowitz figs. 19-20, and associated paragraphs summary includes tags and notes annotation. Also 
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the data summary system of Fuentes to further include system taught by Hershowitz for achieving the benefit of facilitating the research and writing process by grouping related information and commentary when performing legal research (Hershowitz paragraphs 14-15).


In regards to claim 6, Fuentes-Hershowitz teaches the data summary system of claim 1.
Fuentes does not specifically teach, wherein the step of generating the summary includes prioritizing the custom information relative to the user-identified information
However, Hershowitz further teaches, wherein the step of generating the summary includes prioritizing the custom information relative to the user-identified information. (Claim is not clear on what exactly constitutes “prioritizing the custom information”. Under the broadest reasonable interpretation, Examiner assumes it’s significance in UI aspect. Looking at fig. 19 of Hershowitz, header “Tags” and “Notes” are emphasized and has largest font size. Furthermore, definition and relational annotations 1914/1916 are prioritized over quotes that layout overlays the quote section.)
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the data summary system of 


In regards to claim 7, Fuentes-Hershowitz teaches the data summary system of claim 1, wherein the program instructions, when executed, further cause the data summary system to perform a step of: providing the generated summary to the at least one user device.  (See Fuentes fig. 7)

In regards to claim 8, Fuentes-Hershowitz teaches the data summary system of claim 1
Fuentes does not specifically teach, wherein the program instructions, when executed, further cause the data summary system to perform a step of: aggregating multiple summaries.
However, Hershowitz further teaches, wherein the program instructions, when executed, further cause the data summary system to perform a step of: aggregating multiple summaries. (See Hershowitz fig. 19, display of list of user selected quotes/text segments. Also see Hershowitz fig. 1, paragraph 63, Quote bundle DB 124 having collection of quotes)


In regards to claim 9, Fuentes-Hershowitz teaches the data summary system of claim 1, wherein the program instructions, when executed, further cause the data summary system to perform a step of. generating a split screen display including a source document comprising at least a portion of the user-identified information and a summary generated by the data summary system. (See Fuentes fig. 3, 6-7, split screen (text editor 331 and extraction plan view 333) 

In regards to claim 22, Fuentes-Hershowitz teaches the data summary system of claim 1, wherein, for a given unique identifier of the selected unique identifiers, only a subset of the user-identified information that is associated with the given unique identifier is listed under the given unique identifier in the summary. (See Fuentes figs. 6-7, in extraction plan view 333, only subset of the portion of the texts are displayed under each label)

Claims 10 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Carreno-Fuentes (US 20140143661 A1), hereinafter “Fuentes” in view of 


In regards to claim 10, Fuentes teaches, A method implemented by a data summary system comprising at least one user device, at least one system server, and a communication link that operatively connects the at least one user device and the at least one system server, the method comprising steps of: (See Abstract, One or more documents are opened for extraction. An interface is provided to create a label and thereupon label a portion of the document. The created label is stored, fig. 3, Extraction Plan View containing summarized view of portion of document that is extracted. See fig. 13, paragraph 27, FIGS. 1-11 can be performed or utilized by way of a processing unit or units and system memory such as those indicated, respectively, at 16' and 28' in FIG. 13, whether on a server computer, a client computer, a node computer in a distributed network, or any combination thereof… paragraph 50, there is a computer system/server 12', which is operational with numerous other general purpose or special purpose computing system environments or configurations. Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with computer system/server 12' include, but are not limited to, personal computer systems…paragraph 57, at least one device that enables a user to interact with computer system/server 12; and/or any devices (e.g., network card, modem, etc.) that enable computer system/server 12' to communicate with at least one other computing device.…Also see paragraph 51)
the at least one user device displaying a unique identifier selection box comprising a plurality of unique identifiers upon a user selecting text within a source document; (See paragraph 27, steps performed or utilized on server/client computer, or combination of both. Also see figs. 6-7 and paragraphs 36-37, the user may do this by going to text editor 631 and highlighting selected text, and then right-clicking to access options such as "label example as . . . " and/or "add example with new label". Labeled examples (snippets) are then recorded (i.e., stored) in the extraction plan 633 (step 2a(2)). Claimed “unique identifier” is equivalent to label in Fuentes (i.e. fig. 7, “QuarterlyRevenueByMarket”, “Market”, “Amount”))
…the dataset including the user-identified information comprising the selected text, a unique identifier of the plurality of unique identifiers that is a topic or category …, and that is further associated with the selected text of the user-identified information…; the at least one system server storing the user-identified information and the unique identifier …; and (See paragraph 27, steps performed or utilized on server/client computer, or combination of both. See fig. 6, paragraph 36, Labeled examples (snippets) are then recorded (i.e., stored) in the extraction plan 633 (step 2a(2)). Such recording or storage can take any of a variety of forms in accordance with embodiments of the invention; in the present illustrative example, such recording/storage is carried out with respect to a hierarchy of memory-based folders or nodes as shown (by way of illustrative example) in the field constituted by extraction plan 633 in FIG. 6. Specifically looking at right side (Extraction Plan View) of fig. 3, 6-7, dataset is received containing user-identified information (e.g. extracted highlighted texts from text editor 331), unique identifiers that have been selected from the plurality of unique identifiers associated with regulatory compliance)).
the at least one system server generating a summary displayed on a single screen and arranged in a plurality of sections, with at least one of the plurality of sections being defined by the unique identifier, and including the user-identified information. (See paragraph 27, steps performed or utilized on server/client computer, or combination of both. Specifically looking at right side (Extraction Plan View (claimed summary)) of fig. 3, 6-7, dataset is received containing user-identified information (e.g. extracted highlighted texts from text editor 331), unique identifiers that have been selected by user from the plurality of unique identifiers associated with the user-identified information (e.g. extracted texts are displayed under each selected labels (“QuarterlyRevenueByMarket”, “Market”, “Amount”). In fig. 7, user selects one of the labels to be added to the Extraction Plan View)
Fuentes does not specifically teach, dataset including…a user identifier; unique identifiers that is … associated with legal research; storing the user-identified information and the unique identifier in a user profile based on the user identifier
However, Hershowitz further teaches, dataset including…a user identifier; storing the user-identified information and the unique identifier in a user profile based on the user identifier (See fig. 1, paragraphs 61, 135, The Quote Bundles can be stored in the Quote Bundle database 130 and can be associated with one or more users. The Legal 
unique identifiers that is … associated with legal research; (See paragraphs 133, the Legal Knowledge system 106 can automatically assign a Quote Bundle a name. For example, the Legal Knowledge system 106 can assign a name based on the first quotation added to the Quote Bundle…fig. 20, paragraph 148, “Campaign Finance” legal research label. Also see abstract) 
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the method of Fuentes to further include method taught by Hershowitz for achieving the benefit of facilitating the research and writing process by grouping related information and commentary when performing legal research (Hershowitz paragraphs 14-15).
Fuentes- Hershowitz does not specifically teach, the at least one system server receiving a dataset from the at least one user device via the communication link,
However, Amento further teaches, the at least one system server receiving a dataset from the at least one user device via the communication link (See figs. 1-3, paragraph 11, receiving, at a media server, a request from a first user to create a media content summary including select segments of media content…paragraph 19, The user request 142 may include user specified criteria 144. The user specified criteria 144 may include a time constraint 146 and a content type 148. Also see fig. 4, step 404, server also receives viewer annotation data associated with content) 
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the method of Fuentes-Hershowitz 


In regards to claim 12, Fuentes-Hershowitz-Amento teaches the method of claim 10.
Fuentes does not specifically teach, wherein the method further comprises a step of: the system server linking the source document and the user-identified information
However, Hershowitz further teaches, wherein the method further comprises a step of: the system server linking the source document and the user-identified information. (See Hershowitz paragraph 13, if a quotation is selected from a legal document, the document information, page number(s) and paragraphs, sentence or word-level location information can be associated with the quotation…paragraph 63, the citation information can be stored as a reference to the document in another database or storage location, along with the specific page number(s) for the quote…paragraph 121, Since each document is processed and standardized prior to its addition to the legal database 120, the Legal Knowledge system can identify the document information as well as the specific page(s) associated with the quotation…paragraph 122, the Legal Knowledge system 106 may be able to match the quotation with documents contained in one or more databases)
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the method of Fuentes to further 


In regards to claim 13, Fuentes-Hershowitz-Amento teaches the method of claim 10, wherein the plurality of unique identifiers includes predefined unique identifiers. (Claim is silent with respect to what exactly constitutes unique identifiers being “predefined”. See Fuentes fig. 7, during display of box after selection of text, predefined unique identifiers (e.g. Quarter, Market, Amount) are displayed for selection)

In regards to claim 14, Fuentes-Hershowitz-Amento teaches the method of claim 10.
Fuentes does not specifically teach, wherein the method further comprises a steps of 5Application No. 14/215,843Docket 163588.00003 Amendment Dated August 9, 2018 the system server receiving custom information input by a user under the unique identifier; and the system server storing the custom information in the user profile.
However, Hershowitz further teaches,  wherein the method further comprises a steps of 5Application No. 14/215,843Docket 163588.00003 Amendment Dated August 9, 2018 the system server receiving custom information input by a user under the unique identifier; and the system server storing the custom information in the user profile. (See Hershowitz figs. 19-20, and associated paragraphs summary includes tags and notes annotation. Also see paragraph 52, 66, 67, annotation databases…paragraph 
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the method of Fuentes to further include method taught by Hershowitz for achieving the benefit of facilitating the research and writing process by grouping related information and commentary when performing legal research (Hershowitz paragraphs 14-15).


In regards to claim 15, Fuentes-Hershowitz-Amento teaches the method of claim 14.
Fuentes does not specifically teach, wherein the step of generating the summary includes prioritizing the custom information above the user-identified information.
However, Hershowitz further teaches, wherein the step of generating the summary includes prioritizing the custom information above the user-identified information. (Claim is not clear on what exactly constitutes “prioritizing the custom information”. Under the broadest reasonable interpretation, Examiner assumes it’s significance in UI aspect. Looking at fig. 19 of Hershowitz, header “Tags” and “Notes” are emphasized and has largest font size. Furthermore, definition and relational annotations 1914/1916 are prioritized over quotes that layout overlays the quote section. )
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the method of Fuentes to further 


In regards to claim 16, Fuentes-Hershowitz-Amento teaches the method of claim 10, wherein the method further comprises a step of: the system server providing the generated summary to the at least one user device (See Fuentes fig. 7)

In regards to claim 17, Fuentes-Hershowitz-Amento teaches the method of claim 10.
Fuentes does not specifically teach, wherein the method further comprises a step of: the system server aggregating multiple summaries.
However, Hershowitz further teaches, wherein the method further comprises a step of: the system server aggregating multiple summaries. (See Hershowitz fig. 19, display of list of user selected quotes/text segments. Also see Hershowitz fig. 1, paragraph 63, Quote bundle DB 124 having collection of quotes)
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the method of Fuentes to further include method taught by Hershowitz for achieving the benefit of facilitating the research and writing process by grouping related information and commentary when performing legal research (Hershowitz paragraphs 14-15).


In regards to claim 18, Fuentes-Hershowitz-Amento teaches the method of claim 10, wherein the method further comprises a step of: the system server generating a split screen display including the source document and a summary generated by the system. (See Fuentes fig. 3, 6-7, split screen (text editor 331 and extraction plan view 333)



Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Carreno-Fuentes (US 20140143661 A1), hereinafter “Fuentes” in view of Hershowitz (US 20110289105 A1), and further in view of Massand (US 20130246901 A1)

In regards to claim 19, Fuentes teaches, A method implemented by a data summary system comprising at least one user device, at least one system server; and a communication link that operatively connects the at least one user device and the at least one system server, the method comprising steps of: (See Abstract, One or more documents are opened for extraction. An interface is provided to create a label and thereupon label a portion of the document. The created label is stored, fig. 3, Extraction Plan View containing summarized view of portion of document that is extracted. See fig. 13, paragraph 27, FIGS. 1-11 can be performed or utilized by way of a processing unit or units and system memory such as those indicated, respectively, at 16' and 28' in FIG. whether on a server computer, a client computer, a node computer in a distributed network, or any combination thereof… paragraph 50, there is a computer system/server 12', which is operational with numerous other general purpose or special purpose computing system environments or configurations. Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with computer system/server 12' include, but are not limited to, personal computer systems…paragraph 57, at least one device that enables a user to interact with computer system/server 12; and/or any devices (e.g., network card, modem, etc.) that enable computer system/server 12' to communicate with at least one other computing device.…Also see paragraph 51)
displaying a first unique identifier selection box in response to a user selecting first user-identified information by performing a mouse click to select highlighted text, the unique identifier selection box comprising a plurality of unique identifiers; (See paragraph 27, steps performed or utilized on server/client computer, or combination of both. Also see figs. 6-7 and paragraphs 36-37, the user may do this by going to text editor 631 and highlighting selected text, and then right-clicking to access options such as "label example as . . . " and/or "add example with new label". Labeled examples (snippets) are then recorded (i.e., stored) in the extraction plan 633 (step 2a(2)). Claimed “unique identifier” is equivalent to label in Fuentes (i.e. fig. 7, “QuarterlyRevenueByMarket”, “Market”, “Amount”))
selecting a first unique identifier from the plurality of unique identifiers of the first unique identifier selection box, wherein the first unique identifier is a topic or category … (See figs. 6-7 and paragraphs 36-37, selecting one of “QuarterlyRevenueByMarket”, regulatory compliance)))
the at least one user device storing a dataset, the dataset including a plurality of user-identified information comprising the first user-identified information, the first unique identifier being associated with the first user- identified information, …(See paragraph 27, steps performed or utilized on server/client computer, or combination of both. See fig. 6, paragraph 36, Labeled examples (snippets) are then recorded (i.e., stored) in the extraction plan 633 (step 2a(2)). Such recording or storage can take any of a variety of forms in accordance with embodiments of the invention; in the present illustrative example, such recording/storage is carried out with respect to a hierarchy of memory-based folders or nodes as shown (by way of illustrative example) in the field constituted by extraction plan 633 in FIG. 6. Specifically looking at right side (Extraction Plan View) of fig. 3, 6-7, dataset is received containing user-identified information (e.g. extracted highlighted texts from text editor 331), unique identifiers that have been selected from the plurality of unique identifiers associated with the user-identified information (e.g. extracted texts are displayed under each selected labels (“QuarterlyRevenueByMarket”, “Market”, “Amount”. Also see paragraph 1, IE has emerged as a critical building block in a wide range of enterprise applications, including financial risk analysis, social media analytics and regulatory compliance)).

the at least one user device generating a summary including the plurality of user-identified information, the first unique identifier, …wherein the first user-identified information is listed under the first unique identifier in the summary; and (See paragraph 27, steps performed or utilized on server/client computer, or combination of both. Specifically looking at right side (Extraction Plan View (claimed summary)) of fig. 3, 6-7, dataset is received containing user-identified information (e.g. extracted highlighted texts from text editor 331), unique identifiers that have been selected by user from the plurality of unique identifiers associated with the user-identified information (e.g. extracted texts are displayed under each selected labels (“QuarterlyRevenueByMarket”, “Market”, “Amount”). In fig. 7, user selects one of the labels to be added to the Extraction Plan View)

the at least one user device […exchanging] information on the at least one system server when the communications link is available.  (See fig. 13, paragraph 27, FIGS. 1-11 can be performed or utilized by way of a processing unit or units and system memory such as those indicated, respectively, at 16' and 28' in FIG. 13, whether on a server computer, a client computer, a node computer in a distributed network, or any combination thereof… paragraph 50, there is a computer system/server 12', which is operational with numerous other general purpose or special purpose computing system environments or configurations. Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with computer system/server 12' include, but are not limited to, personal computer systems…paragraph 57, at least one device that enables a user to interact with computer system/server 12; and/or any devices (e.g., network card, modem, etc.) that 
Fuentes does not specifically teach, first unique identifier is … associated with legal research; the dataset including … a user identifier; generating a summary including …custom information input by the user
However, Hershowitz further teaches, first unique identifier is … associated with legal research; (See paragraphs 133, the Legal Knowledge system 106 can automatically assign a Quote Bundle a name. For example, the Legal Knowledge system 106 can assign a name based on the first quotation added to the Quote Bundle…fig. 20, paragraph 148, “Campaign Finance” legal research label. Also see abstract)
the dataset including … a user identifier; (See fig. 1, paragraphs 61, 135, The Quote Bundles can be stored in the Quote Bundle database 130 and can be associated with one or more users. The Legal Knowledge system 106 can be configured such that a reference to the Quote Bundle in the Quote Bundle database 130 is stored in the user profile in the user database 122.)
generating a summary including …custom information input by the user (See figs. 19-20, and associated paragraphs summary includes tags and notes)
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the method of Fuentes to further include method taught by Hershowitz for achieving the benefit of facilitating the research and writing process by grouping related information and commentary when performing legal research (Hershowitz paragraphs 14-15).
 the at least one user device synchronizing information on the at least one system server
However, Massand teaches bidirectional synchronizing data between client and server throughout paragraphs 7, 55, 69, 71, 78, 81, and 84. 
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the method of Fuentes- Hershowitz to further include data synchronization taught by Massand because data update in real-time is enabled which improves data tracking between client and server. Also, data edit is not missed when collaborating with other users due to synchronization.


In regards to claim 20, Fuentes-Hershowitz-Massand teaches the method of claim 19, wherein generating the summary is initiated by the user with a single command. (See Hershowitz paragraph 130, In UI window 1800 the quotations visible to the user are displayed in the Quotation scroll box 1802. Similarly, the previously created Quote Bundles accessible by the user are displayed in the Quote Bundle scroll box 1804. A user can select a Quote Bundle from the Quote Bundle box 1804 and the contents will be displayed in the window, e.g., Quote Bundles 1806, 1808, and 1810. A user can also click the "New Bundle" button 1814 to create a new empty Quote Bundle, e.g., Quote Bundle 1812. Also see Fuentes figs. 6-7 and associated paragraphs, generation of summary is performed by single command (highlight text and select label as single step). Clarification of “Single command” would be necessary)

In regards to claim 21, Fuentes-Hershowitz-Massand teaches the method of claim 19, wherein the method further comprises a step of. displaying a second unique identifier selection box in response to the user selecting second user-identified information by performing a mouse click to select highlighted text, the second unique identifier selection box comprising the plurality of unique identifiers; and (See Fuentes paragraph 27, steps performed or utilized on server/client computer, or combination of both. Also see figs. 6-7 and paragraphs 36-37, the user may do this by going to text editor 631 and highlighting selected text, and then right-clicking to access options such as "label example as . . . " and/or "add example with new label". Labeled examples (snippets) are then recorded (i.e., stored) in the extraction plan 633 (step 2a(2)). Claimed “unique identifier” is equivalent to label in Fuentes (i.e. fig. 7, “QuarterlyRevenueByMarket”, “Market”, “Amount”). There is no restriction on how many texts user can select. As shown in extraction plan view 333, there many texts that have been selected for label)
selecting a second unique identifier from the plurality of unique identifiers of the second unique identifier selection box, the second unique identifier being associated with the second 7Application No. 14/215,843Docket 163588.00003 Amendment Dated August 9, 2018 user-identified information, (See Fuentes figs. 6-7 and paragraphs 36-37, selecting one of “QuarterlyRevenueByMarket”, “Market”, “Amount” unique identifiers. Also see paragraph 1, IE has emerged as a critical building block in a wide range of enterprise applications, including financial risk analysis, social media analytics and regulatory compliance)))
wherein the summary further includes the second unique identifier and the second user-identified information, and wherein, in the summary, the second user- identified information is listed under the second unique identifier.  (See Fuentes figs. 6-7, under extraction plan view 633, selected texts are listed under corresponding label or claimed unique identifier)


 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN S LEE whose telephone number is (571)272-2674. The examiner can normally be reached Monday - Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on (571)272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JUSTIN S LEE/Primary Examiner, Art Unit 2177   

/DAVID A WILEY/Director, Art Unit 2100